DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Final rejection in response to communication filed 12/28/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 9,11-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Milazzo 5389829.
With respect to claim 9, figure 14A of Milazzo disclose a pulse signal sending circuit that outputs an output pulse signal [OUT] at an output terminal, the circuit comprising: an output transistor [transistor in inverter between C and OUT] that includes a drain terminal connected to the output terminal; 
an inverter circuit [inverter between B and C] that is connected to a gate terminal of the output transistor and outputs a signal to be input to the gate terminal of the output transistor; and 
a delay circuit [MP1, MN1, R1] that receives an input pulse signal [A] as an input and delays only rising or only falling of the input pulse signal, wherein the input pulse signal delayed by the 
	With respect to claim 11, figure 14A of Milazzo disclose the pulse signal sending circuit according to claim 9, wherein a resistance element [R1] is connected between a first power-supply voltage terminal or a second power-supply voltage terminal and the drain terminal of the output transistor.  
	With respect to claim 12, figure 14A of Milazzo disclose the pulse signal sending circuit according to claim 11, wherein different power-source voltages are applied to: the first power-supply voltage terminal or the second power-supply voltage terminal to which the resistance element is connected and a power-supply voltage terminal to which the delay circuit and the inverter circuit are connected.  
	With respect to claim 13, figure 9A and 9B of Milazzo disclose the pulse signal sending circuit according to claim 9, wherein the delay circuit adjusts an amount of delay of the input pulse signal.  
	With respect to claim 14, figure 14A of Milazzo disclose the pulse signal sending circuit according to claim 9, wherein the delay circuit includes: Response to Office ActionPage 7 Application Number: 17/163,374 a switch MOS transistor [MN1] and a constant-current source [R1] that are connected in series between a first power-supply voltage terminal [VBAT] and a second power-supply voltage terminal [GND]; and 
a capacitance element [C1] that is connected between a connecting node and the second power-supply voltage terminal or the first power-supply voltage terminal, the connecting node connecting the switch MOS transistor and the constant-current source.

Allowable Subject Matter
Claims 1-8 and 15 are allowed.
Claims 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C JAGER whose telephone number is (571)272-7016.  The examiner can normally be reached on 8:30 - 5:30 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN JAGER/
Primary Examiner, Art Unit 2842
1/21/22